LACOMBL, Circuit Judge.
The court is informed that the amount of the judgment, with interest, is about to be paid, and the only question left is as to the costs of these proceedings. Apparently the judgment debtor has not been the cause of the delay and extended proceedings before the master, and he should not be called upon to pay the expenses of a controversy maintained by his own debtors to protect their individual interests Costs against him are taxed at $30, with necessary disbursements in serving papers upon him. All other costs and disbursements should be collected from the two alleged debtors o.f the judgment debtor. To the extent of one-half of the residue of the costs, the court will, if defendants so desire, appoint a receiver of the judgment debtor’s claims against each alleged debtor; further proceedings to be at defendants’ risk and cost.